Opinion issued July 10, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-13-00713-CR
                               NO. 01-13-00714-CR
                               NO. 01-13-00715-CR
                               NO. 01-13-00716-CR
                         ———————————
                     RAYMOND INGRAM, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                 On Appeal from the 184th District Court
                           Harris County, Texas
         Trial Court Case Nos. 1380456, 1380457, 1380458, 1380459


                        MEMORANDUM OPINION

     Appellant, Raymond Ingram, pleaded (1) guilty to four separate offenses of

aggravated robbery in trial court case numbers 1380456, 1380457, 1380458, and

1380459; and (2) true to the allegations in two felony enhancement paragraphs
contained in each case. See TEX. PENAL CODE ANN. § 12.42 (West 2011); TEX.

PENAL CODE ANN. § 29.03(a)(2) (West 2011). After a hearing, the trial court found

appellant guilty and the enhancement allegations true in each case and sentenced

him to fifty years’ imprisonment in each case, with the sentences to run

concurrently. See TEX. PENAL CODE ANN. § 12.42; TEX. PENAL CODE ANN. §

29.03(a)(2). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the records present no reversible error and the

appeals are without merit and are frivolous. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by

presenting a professional evaluation of the records and supplying us with

references to the record and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct.

at 1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel indicates that he has thoroughly reviewed the record and he is unable to

advance any grounds of error that warrant reversal. See Anders, 386 U.S. at 744, 87

S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st

Dist.] 2006, no pet.).

      In his pro se response, appellant asserts that (1) the weapon he used to

commit the robberies should not be considered a “deadly weapon,” (2) the trial




                                          2
court failed to consider his mental condition while committing the robberies, and

(3) he had ineffective assistance of counsel.

       We independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the records, there are no arguable

grounds for review, and the appeals are frivolous. See Anders, 386 U.S. at 744, 87

S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—determines,

after full examination of proceedings, whether appeal is wholly frivolous); Garner

v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must

determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155

(reviewing court determines whether arguable grounds exist by reviewing entire

record). We note that an appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the

Texas Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgments of the trial court and grant counsel’s motion to

withdraw.1 Attorney Kurt B. Wentz must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). Any other pending motions are dismissed as moot.


1
    Appointed counsel still has a duty to inform appellant of the result of these appeals
    and that he may, on his own, pursue discretionary review in the Texas Court of
    Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                            3
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4